Citation Nr: 0710894	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-11 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for Crohn's disease, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1989 to July 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In February 2006, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all available evidence necessary for an equitable disposition 
of this claim.

2.  Crohn's disease did not have its onset during active 
service or result from disease or injury in service.

3.  Crohn's disease is not due to an undiagnosed illness.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
Crohn's disease, to include as due to an undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in August 
2003 and March 2006.  These letters advised the veteran of 
the information necessary to substantiate his claim and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the March 2006 letter 
expressly told the veteran to provide any relevant evidence 
in his possession, and the August 2003 letter implicitly told 
him to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  The August 2003 
letter addressed the submission of evidence for claims 
involving Persian Gulf War undiagnosed illnesses.  A March 
2006 letter notified the veteran of the information and 
evidence necessary to establish a disability rating and an 
effective date from which payment shall begin.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
private medical records, personal statements, VA examination 
reports from September 1995, November 2003, and June 2006, 
and a VA medical opinion from September 2006.  There are no 
identified, outstanding records requiring further 
development.

The Board notes that VA issued a development letter in March 
2006 requesting that the veteran identify and authorize the 
release of information from any private facility that may 
possess medical records that are relevant to his claim.  This 
letter specifically asked the veteran to identify physicians 
and facilities that were mentioned in his wife's July 2004 
letter, including (1) the family physician who documented the 
veteran's symptoms in 1996, (2) the Brookside medical clinic 
at which the veteran was subsequently seen, and (3) the 
hospital to which the veteran was taken in March 2001.  
According to the June 2006 deferred rating decision, the 
veteran did not provide the requested information.  He was 
sent another letter requesting this information in July 2006, 
but the requested information has not been provided.

The law provides that, while VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
VA to prove the claim.  If a claimant wishes assistance, he 
cannot passively wait for it in circumstances where he should 
have information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).  Therefore, the duty to notify and assist having been 
met by the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.

Analysis

Generally, direct service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for direct 
service connection.  38 C.F.R. § 3.303(b).  Direct service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  To 
prevail on the issue of direct service connection, there must 
be (1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

In the case at hand, the veteran believes his current Crohn's 
disease, which is manifested by symptoms such as recurrent 
right lower quadrant abdominal pain with vomiting, bloating 
gas, and diarrhea, is related to his service in the Persian 
Gulf.  The competent evidence of record satisfies the first 
service connection requirement in that the veteran was 
diagnosed with Crohn's disease in 2002.  However, direct 
service connection must be denied because the evidence of 
record does not show that the veteran incurred an in-service 
disease or injury.  

Service medical records contain no indication that the 
veteran suffered from Crohn's disease while in the military.  
The report of a March 1995 periodic examination, conducted 
shortly before the veteran's July 1995 separation, does not 
reflect an abnormality with the veteran's gastroenterological 
system and does not indicate that the veteran complained of 
abdominal pain or discomfort or any symptoms that would 
indicate Crohn's disease.  Service medical records do not 
reflect that the veteran ever sought treatment for such 
symptoms while in service, and a September 1995 VA general 
examination report contains no relevant complaints or 
findings.  

The only evidence that the veteran incurred a disability in 
service consists of the veteran's own statements to VA 
examiners suggesting that he started experiencing symptoms 
after returning from the Persian Gulf.  However, this 
testimony is not supported by the veteran's service medical 
records or his September 1995 VA examination report.  
Moreoever, the veteran has told private physicians he began 
experiencing his symptoms around 1998, approximately seven 
years after his return from the Persian Gulf and three years 
after separation. Therefore, because they are contradicted by 
the veteran's medical records and by statements he made when 
seeking treatement, the statements made by the veteran to VA 
examiners for the purpose of determining service connection 
cannot establish that the veteran incurred Crohn's disease in 
service. Therefore, in the absence of medical evidence of an 
in-service disease or injury, direct service connection 
cannot be granted.

Even though a claim may fail on a direct basis, presumptive 
service connection may also be considered for Persian Gulf 
veterans who exhibit objective indications of a qualifying 
chronic disability.  A qualifying chronic disability is 
defined as a chronic disability resulting from any of the 
following: (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; or (C) 
from any diagnosed illness which the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  See 38 U.S.C.A. § 1117 
(West 2002 & Supp. 2005).  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2006.  By history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis. 

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  Among others, the signs and symptoms 
which may be manifestations of undiagnosed illness or a 
medically unexplained chronic multisymptom illness include 
gastrointestinal signs or symptoms. 38 U.S.C.A. §§ 1117, 
1118; 38 C.F.R. § 3.317.

Taking into account all of the relevant evidence of record, 
the Board finds that presumptive service connection is not 
warranted for the veteran's disability.  Records from late 
2001 and early 2002 reflect that the veteran sought treatment 
for lower right quadrant abdominal pain and for gas.  While a 
March 2002 record suggests that the veteran may have 
inflammatory bowel disease, it appears that this suggestion, 
along with several others, was ultimately rejected in favor 
of the diagnosis of Crohn's disease.  He was first 
provisionally determined to have Crohn's disease in March 
2002, and multiple private medical records reflect that this 
diagnosis was later confirmed.  

Symptoms associated with flare-ups of the veteran's Crohn's 
disease have included nausea, abdominal pain, bloating, 
constipation, fevers, and diarrhea.  A VA examination was 
conducted in November 2003 for the purpose of determining 
whether any of these symptoms, or any other reported 
symptoms, could be attributed to an undiagnosed illness.  
Based on a physical examination, tests, an interview with the 
veteran, and a review of the veteran's medical records, the 
examiner concluded that the veteran has Crohn's disease, 
which is a known disease process.  Because Crohn's disease is 
a recognized clinical diagnosis for the veteran's condition, 
it is not, by definition, a manifestation of an undiagnosed 
illness.  Furthermore, the examination report expressly notes 
that there are no findings of an undiagnosed illness.  
Therefore, the veteran's claim cannot be granted on a 
presumptive basis.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the- doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for Crohn's disease, to 
include as due to an undiagnosed illness, is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


